Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on December 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,638,170 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1 – 18 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 7 and 13 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“causing a video content item to be presented on a user device; 
identifying a group of video content items related to the video content item being presented; 
determining, for each video content item in the group of video content items, a similarity score that indicates a similarity of the video content item in the group of video content items to the video content item being presented; 
assigning a first portion of video content items in the group of video content items to a first sub-group of video content items and a remaining portion of video content items in the group of video content items to a second sub-group of video content items, wherein the first portion of video content items are identified based on the similarity scores, and wherein each of the video content items in the first portion of video content items are associated with a creator of the video content item being presented; and 
causing a list of recommendations for the video content items in the group of video content items to be presented while concurrently presenting the video content item by causing recommendations for the video content items in the first sub-group of video content items are presented in a higher position within the list of recommendations than recommendations for the video content items in the second sub-group of video content items”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
The Examiner presents Wheeler, US Pub. 2015/0153910 [included in the IDS dated 4/27/2020] as teaching video playlists (Abstract) which group video content into various sub-groups having a common topic or theme or a single media creator (Fig. 3, and [0029] – [0030]) as recommendations for viewing in a sequential manner (Fig. 3, [0029] and [0070]).  However, Wheeler does not clearly demonstrate a similarity score.
The Examiner presents Del Sesto et al., US Patent 8,205,227 [included in the IDS dated 4/27/2020] as teaching program-series matching having a weighted similarity score (col. 10 ll. 30-61 and col. 9 line 63 to col. 10 line 19).  However, the combination of Wheeler and Del Sesto does not clearly demonstrate causing a list of recommendations that present content items from a first sub-group to be presented in a higher position in the list than content items in a second sub-group.
The Examiner further presents Becker et al., US Pub. 2011/0106744 A1 as teaching recommending content that is related to content the viewer is currently watching such as another episode in a series based on a chronological relationship (Abstract, [0031], [0033] and [0049]).  For example, if a user is viewing episode 5 in a series, episodes 4, 3, 2 and 1 could be recommended as preceding episodes or when the user finishes viewing the fifth episode, the sixth episode could be recommended (Figs. 13A and 13B, [0260] – [0264]).  However, the combination of Wheeler, Del Sesto and Becker does not clearly demonstrate the limitations in independent Claim 1.
The Examiner further presents Cordray et al., US Pub. 2007/0157249 A1 as teaching tracking a user’s viewing progress through series of related programming so that appropriate viewing recommendations can be made to the user (Figs. 11 and 12, [0122], [0100], [0126]).  But Cordray does not cure the deficiencies of the prior art.  Therefore, Claim 1 is considered allowable.
Claims 7 and 13 are considered allowable for the same reasons stated above. The dependent claims 2 – 6, 8 – 12 and 14 - 18 are allowed because they further limit independent claims 1, 7 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Becker et al., US Pub. 2011/0106744 A1 teach recommending content that is related to content the viewer is currently watching such as another episode in a series based on a chronological relationship (Abstract, [0031], [0033] and [0049]).  For example, if a user is viewing episode 5 in a series, episodes 4, 3, 2 and 1 could be recommended as preceding episodes or when the user finishes viewing the fifth episode, the sixth episode could be recommended (Figs. 13A and 13B, [0260] – [0264]).
Cordray et al., US Pub. 2007/0157249 A1 teach tracking a user’s viewing progress through series of related programming so that appropriate viewing recommendations can be made to the user (Figs. 11 and 12, [0122], [0100], [0126]).
Del Sesto et al., US Pub. 2012/0272269 A1 discloses determining content/episodes in a series programs based on similarity in metadata (Abstract, Figs. 3 and 4, [0037], [0004], [0039]).
van Coppenolle et al., US Pub. 2012/0278831 A1 discloses arranging version of content objects which share common parameters, such as episodes of a television series, in chronological order for recommendation, ([0121]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421